Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED OFFICE ACTION

Status of Claims

Claims 1-20  are pending in this Office Action.

Information Disclosure Statement
The Information Disclosure Statement (IDS) filed on 09/21/2021,02/24/2022 and 06/15/2022 have been considered.

Double Patenting

1.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

2.	Claims 1,7,8,9,10,11,17,18 and 19  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,4,6,8,9,12,15,17 and 19  respectively of U.S. Patent No. 11,133,867. Claims 3-6,12-16 and 20 are rejected on the ground of nonstatutory double patenting over U.S. Patent No. 11,133,867.
Although the claims at issue are not identical, they are not patentably distinct from each other because of the following similarity of the Claim limitations ( underline are the similarities between the claims) : 

Present  Application
 U.S. Patent No. 11,133,867
As per claim 1, An image display device comprising: a memory storing at least one instruction; a wireless communicator configured to communicate with an external control device controlling the image display device; and a processor, wherein the processor by executing the at least one instruction stored in the memory is configured to: obtain device identification information corresponding to an external device connected to the image display device; control the wireless communicator to transmit, to the external control device, search data for the external control device to perform a discovering process for discovering the external device based on the device identification information; and based on the external device being discovered by the external control device using the search data, control the wireless communicator to transmit, to the external control device, pairing data for the external control device to perform a paring with the external device, and control code information corresponding to the external device, in response to a predefined input being received from the external control device, control to display a guide screen corresponding to the external device, wherein the guide screen guides to execute one or more functions of the external device using the external control device.  



As per claim 1,  An image display device comprising: a memory storing at least one instruction; a wireless communicator configured to communicate with an external control device controlling the image display device; and a processor, wherein the processor by executing the at least one instruction stored in the memory is configured to: obtain peripheral device identification information corresponding to a peripheral device connected to the image display device; control the wireless communicator to transmit, to the external control device, search data for the external control device to perform a discovering process for discovering the peripheral device based on the peripheral device identification information; and in response to response data being received from the external control device after transmitting the search data, control the wireless communicator to transmit, to the external control device, pairing data which is determined based on the peripheral device identification information for the external control device to perform a pairing with the peripheral device, and control code information corresponding to the peripheral device, wherein the response data corresponds to a response signal received from the peripheral device to the external control device while the external control device performs the discovering process.



The features of claim 2 of the present application that are not present in claim 1 of U.S. Patent No. 11,133,867 are :
“ in response to a predefined input being received from the external control device, control to display a guide screen corresponding to the external device, wherein the guide screen guides to execute one or more functions of the external device using the external control device.”
However,  within analogous art Tu et al.( USPUB 200080134237) teaches “ in response to a predefined input being received from the external control device ( external device taught within Paragraph [0019]) , control to display a guide screen corresponding to the external device ( FIG. 6 and Paragraph [0059]) , wherein the guide screen guides to execute one or more functions of the external device using the external control device ( guided scene within display screen( as to TV screen taught within Paragraphs [0077-0078]).”
Therefore, It would have been obvious to one in the ordinary skills in the art to understand that   the Tu et al.( USPUB 200080134237)  would have been a  predictable elements  of prior-art for accomplishing the functions and method mentioned within the current application for implementing an efficient control of external devices connected to display device.
The present application mentioned “external devices “, while the patented application mentions “peripheral devices” connecting to display devices , it is well known by one in the ordinary skills in the art  that peripheral devices are similar to external devices connecting to display device. 

As per claim 7, The image display device of claim 1, wherein the device identification information comprises at least one of a manufacturer, an operator name, or a model name of the external device. 
As per claim 4, The image display device of claim 1, wherein the peripheral device identification information comprises at least one of a manufacturer, an operator name, or a model name of the peripheral device.
As per claim 8, The image display device of claim 1, wherein the memory comprises a database storing in association the device identification information, the search data, the pairing data, and the control code information, which correspond to each of a plurality of external devices. 
As per claim 6, The image display device of claim 1, wherein the memory comprises a database storing in association the peripheral device identification information, the search data, the pairing data, and the control code information, which correspond to each of a plurality of peripheral devices.
As per claim 9,  The image display device of claim 1, further comprising a display, wherein the processor by executing the at least one instruction stored in the memory is further configured to: control the display to display an image based on an image signal received from the external device; code data by analyzing the image signal; and control the wireless communicator to transmit the identification code data to the external control device or the external device. 
As per claim 8,  The image display device of claim 1, further comprising a display, wherein the processor by executing the at least one instruction stored in the memory is further configured to: control the display to display an image based on an image signal received from the peripheral device; extract identification code data by analyzing the image signal; and control the wireless communicator to transmit the identification code data to the external control device or the peripheral device.
As per claim 10, The image display device of claim 9, wherein the identification code data comprises data used for authentication during pairing between the external control device and the external device. 

As per claim 9,  The image display device of claim 8, wherein the identification code data comprises data used for authentication during pairing between the external control device and the peripheral device.
As per claim 11,  A method operating an image display device, the method comprising: obtaining device identification information corresponding to an external control device connected to the image display device; transmitting, to the external control device, search data for the external control device to perform a discovering process for discovering the external device based on the device identification information; based on the external device being discovered by the external control device using the search data, transmitting, to the external control device, pairing data for the external control device to perform a paring with the external device, and control code information corresponding to the external device; and in response to a predefined input being received from the external control device, displaying a guide screen corresponding to the external device, wherein the guide screen guides to execute one or more functions of the 
external device using the external control device.  


As per claim 12, A method of operating an image display device, the method comprising: obtaining peripheral device identification information corresponding to a peripheral device connected to the image display device; transmitting, to an external control device, search data for the external control device to perform a discovering process for discovering the peripheral device, based on the peripheral device identification information; and in response to response data being received from the external control device after transmitting the search data, transmitting, to the external control device, pairing data which is determined based on the peripheral device identification information for the external control device to perform a pairing with the peripheral device, and control code information corresponding to the peripheral device, wherein the response data corresponds to a response signal received from the peripheral device to the external control device while the external control device perform the discovering process.

As per claim 17,  The method of claim 11, wherein the device identification information comprises at least one of a manufacturer, an operator name, or a model name of the external device. 

As per claim 15,  The method of claim 12, wherein the peripheral device identification information comprises at least one of a manufacturer, an operator name, or a model name of the peripheral device.
As per claim 18,  The method of claim 11, further comprising: storing in association the device identification information, the search data, the pairing data, and the control code information, which correspond to each of a plurality of external devices. 

As per claim 17, The method of claim 12, further comprising storing a database in which the peripheral device identification information, the search data, the pairing data, and the control code information, which correspond to each of a plurality of peripheral devices, are associated.
As per claim 19,  The method of claim 11, further comprising: displaying an image based on an image signal received from the external device; extracting identification code data by analyzing the image signal; and transmitting the identification code data to the external control device or the external device.
As per claim 19, The method of claim 12, further comprising: displaying an image based on an image signal received from the peripheral device; extracting identification code data by analyzing the image signal; and transmitting the identification code data to the external control device or the peripheral device.


The features of claim 11 of the present application that are not present in claim 12 of U.S. Patent No. 11,133,867 are :
“ in response to a predefined input being received from the external control device, displaying a guide screen corresponding to the external device, wherein the guide screen guides to execute one or more functions of the external device using the external control device. ”
However,  within analogous art Tu et al.( USPUB 200080134237) teaches “ in response to a predefined input being received from the external control device ( external device taught within Paragraph [0019]) , , displaying a guide screen corresponding to the external device ( FIG. 6 and Paragraph [0059]) , wherein the guide screen guides to execute one or more functions of the external device using the external control device ( guided scene within display screen( as to TV screen taught within Paragraphs [0077-0078]).”
Therefore, It would have been obvious to one in the ordinary skills in the art to understand that   the Tu et al.( USPUB 200080134237)  would have been a  predictable elements  of prior-art for accomplishing the functions and method mentioned within the current application for implementing an efficient control of external devices connected to display device.
The present application mentioned “external devices “, while the patented application mentions “peripheral devices” connecting to display devices , it is well known by one in the ordinary skills in the art  that peripheral devices are similar to external devices connecting to display device. 


Claims 3-6 :  The following claims are rejected under non-statutory double patenting , since they depend on  rejected claim 1. 

 Claims 12-16 :  The following claims are rejected under non-statutory double patenting , since they depend on  rejected claim 11. 

 Claims 20 :  The following claims are rejected under non-statutory double patenting , since they depend on  rejected claim 19. 

 
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 
Conclusion

3. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR S ISMAIL whose telephone number is (571)272-9799 and Fax #  ( 571) 273- 9799.  The examiner can normally be reached on M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David C. Payne can be reached on ((571) 272-3024.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR S ISMAIL/
Primary Examiner, Art Unit 2637